Citation Nr: 1220589	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-25 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability. 

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a bilateral leg disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran had active service from December 1968 to July 1976. 

This matter originally came to the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which confirmed a previous denial of service connection for a left ankle injury and denied service connection for a right ankle condition, low back condition, and bilateral leg injury.   


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a left ankle injury in a November 1995 rating decision.  The appellant received timely notice of this determination, but did not appeal, and this denial is now final. 

2.  Evidence received since the November 1995 rating decision is cumulative and redundant of evidence previously considered, does not relate to a pertinent unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left ankle disability. 

3.  There is no competent evidence of a right ankle injury in service or of a current right ankle disability.
 
4.  There is no evidence of a chronic disability of either leg during service, and no competent evidence that the current disability of either leg is related to service or was diagnosed within one year of service.  

5.  There is no evidence of a chronic low back disability during service, and a preponderance of the competent evidence is against a finding that the current low back disability is related to service or was diagnosed within one year of service.  

CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the November 1995 rating decision, and the claim of entitlement to service connection for a left ankle disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2011); 38 C.F.R. § 3.156 (a) (2011). 

2.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for service connection for a bilateral leg disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

4.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A December 2006 pre-adjudication letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, a June 2010 letter informed the Veteran of the basis of the last final decision in November 1995; namely because there was no permanent residual or chronic left ankle disability during or after service, and described the meaning of "new" and "material" evidence in order to reopen the claim.  Thus, the notice requirements set out in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been provided.  The claim was subsequently readjudicated in a May 2011 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, Social Security Administration (SSA) disability determination and related medical records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The RO also made numerous adequate and exhaustive attempts to obtain treatment records from a VA medical facility in Fort Myers, Florida from 1976 to 2000, and in January 2010 made a formal finding of these records unavailability.  By correspondence that same month, the RO notified the Veteran that those records were unavailable.  Thus, no further attempts to obtain these records is required.  See Id.  

An adequate VA examination was conducted to assess nature and etiology of the Veteran's claimed low back disability; the examiner noted a review of the Veteran's claim file, elicited a history from the Veteran, conducted a physical examination, and provided a rationale for his medical opinion; the Veteran has not argued, and the record does not reflect, that this examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

A medical examination was not provided regarding the existence or etiology of any of the claimed leg or right ankle disabilities.  VA's duty to assist doctrine does not require that the Veteran be afforded medical examinations in this case, however, because as discussed in detail below, there is no competent evidence, including a credible continuity of symptomatology, indicating any association between an in-service event, exposure, or injury and the claimed disabilities or symptoms of the claimed disabilities.  An examination regarding the left ankle is not required because that claim has not been reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159 (c).

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

New and Material Evidence Claim

The appellant seeks to reopen his claim of entitlement to service connection for a left ankle disability.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the creditability of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). 

New and material evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO denied entitlement to service connection for a left ankle injury in a November 1995 rating decision on the basis that although there was a record of treatment for the left ankle during service, there was no permanent residual or chronic disability shown by the STRs or by the evidence following service.  The Veteran did not appeal this decision, so it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

Evidence considered by the RO at the time of the November 1995 rating decision included the Veteran's September 1995 statements that his left ankle disability began in April 1971, his STRs, which show treatment for a left ankle injury in April 1971, and VA treatment records dated in May 1995, which show treatment for the Veteran's eyes.  

Evidence submitted since the November 1995 rating decision pertaining to the Veteran's left ankle includes an October 2001 private examination report conducted in conjunction with a claim for SSA disability benefits.  The examiner noted that the Veteran reported pain in his ankles, and following a physical examination, which included his ankles, the Veteran was given diagnoses of mechanical back syndrome, obesity, and probable degenerative arthritis of the left hip and left knee.  April 2001 private treatment records note that the Veteran complained of low back pain that radiates into both hips and ankles; an assessment of low back pain with mild peripheral neuropathy was given.  September 2001 private treatment records note that the Veteran complained of left leg numbness and the treating clinician noted his April 2001 treatment records involving complaints of radiating low back pain.  Following a physical examination, which included the lower extremities, the Veteran was given pertinent assessments of low back pain of uncertain cause, doubt significant systemic arthritis, and probable osteoarthritis of the right shoulder and low back.  A December 2006 VA treatment record notes that the Veteran started medication and reported that his arthritic pain was much better, and June 2007 VA treatment records indicate that the Veteran has osteoarthritis, not otherwise specified (NOS), unspecified.  

The Veteran has also submitted written statements in which he contends that this ankle condition began during service on April 1, 1971, and still exists.  The Veteran's claim that he has had a left ankle disability since April 1971, even presuming its credibility pursuant to Justus, 3 Vet. App. at 513, is not new because it is duplicative and redundant of his September 1995 statements made in conjunction with his service connection claim.  See Id.  

The SSA examination report and private and VA treatment records discussed above are new in that they were not of record and the time of the prior denial and they are not duplicative of evidence considered by the RO at the time of its November 1995 rating decision.  See 38 C.F.R. § 3.156 (a).

Although new, the SSA examination report and private and VA treatment records indicate only that he has left ankle pain and osteoarthritis of joints other than his left ankle.  None of the newly submitted medical evidence indicates that the Veteran has been diagnosed with a left ankle disability or has symptoms thereof that are related to service.  None of these records provide a link between the Veteran's claimed left ankle disability and service.  Even when the newly received evidence is considered with his earlier claim of having a left ankle disability since service, the new evidence would not trigger the duty to provide the Veteran with a VA examination.  The additional evidence does not show any competent evidence of a current left ankle disability.  Thus, this evidence does not present a reasonable possibility of substantiating the claim and is not material.  

Given the absence of receipt of any new and material evidence since the November 1995 rating decision, reopening the claim of entitlement to service connection for a left ankle disability is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). 

Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

Where certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b). 

A.  Right Ankle Disability

The Veteran seeks service connection for a disability of the right ankle.  He claims he hurt his ankle on April 1, 1971.  In his August 2006 claim, the Veteran reported that his claimed "bilateral" ankle injury occurred in 1971.  

August 1969 and April 1971 STRs note that the Veteran injured his left ankle.  STRs do not show any treatment for a right ankle disability.  

As a layperson, a Veteran is competent to report right ankle pain resulting from an injury during service and a continuity of pain after service.  See Layno, 6 Vet. App. at 469.  However, during his February 1976 separation examination, which was more contemporaneous to his service than his more recent statements, the Veteran's feet and lower extremities were found to be normal and the Veteran himself reported that he did not then have, nor has he had, swollen or painful joints, broken bones, bone joint, or other deformity, lameness, or locked knee, or foot trouble and that his health was good.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (assigning more probative value to a contemporaneous medical record report than subsequent lay statements).  Thus, because the Veteran reported that he did not experience any joint, ankle, or leg pain in February 1976, the Board finds that his statements that he experienced pain continually since his claimed April 1971 accident are not credible.  See Harvey, supra; Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (noting that credibility can be evaluated by a showing of inconsistent statements). 

An April 2001 private treatment record notes that the Veteran complained of low back pain that radiates into both hips and ankles; an assessment of low back pain with mild peripheral neuropathy was given.  September 2001 private treatment records note that the Veteran complained of left leg numbness and the treating clinician noted his April 2001 treatment records involving complaints of radiating low back pain.  Following a physical examination, which included the lower extremities, the assessment was "doubt significant systemic arthritis."  An October 2001 private examination report conducted in conjunction with a claim for SSA disability benefits is of record.  The examiner noted that the Veteran reported pain in his lower back, left leg and hip, and knees and ankles  Following a physical examination, there were no diagnoses related to the right ankle.  December 2006 and June 2007 VA treatment records note that the Veteran had osteoarthritis, NOS.  

The medical evidence of record does not indicate that the Veteran has been diagnosed with any right ankle condition or disability at any time after service.  

The Veteran indicated that he injured his right ankle during service, which the Board has found to not be credible.  Regardless of his claims, service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Right ankle pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  Absent proof of a present disability, there can be no valid claim.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Therefore, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a disability of the right ankle disability is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.

B.  Low Back and Bilateral Leg Disabilities 

January 1970 STRs note that the Veteran complained of back pain after lifting a heavy drum at work.  The diagnostic impression was lumbosacral strain.  April 1, 1971, STRs note that the Veteran turned his left ankle and it was swollen and painful.  April 5, 1971 STRs note that his ankle was still swollen.  The diagnostic impression was sprained ankle and the Veteran was placed in a short cast.  An April 21, 1971 Physical Profile Serial Report notes that the Veteran was returned to duty and that he should not be required to mop, wash trucks, etcetera, while his "case" is on.  It was noted that his condition was temporary and he should do a sitting job.  The examiner assigned a numerical designation of 2T for his lower extremities on the physical profile or PULHES.  May 5, 1971, STRs note that his cast was removed.  

PULHES is the six categories into which a physical profile is divided.  (P stands for physical capacity or stamina; U, for upper extremities; L, lower extremities; H, hearing and ear; E, eyes; and S, psychiatric).  The profile reflects the overall condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  Odiorne v. Principi, 3 Vet. App. 456 (1992). 

An October 1975 periodic examination notes that clinical evaluation revealed that his feet, lower extremities, and spine were normal.  The Veteran's February 1976 separation examination notes that clinical evaluation revealed that his feet, lower extremities, and spine were normal.  During his February 1976 separation examination the Veteran reported that he did not then have broken bones, bone, joint, or other deformity, lameness, recurrent back pain, "trick" or locked knee, or foot trouble.  The Veteran also reported that he was in good health.  Physical profiles assigned at both examinations were "1" for all categories.  Because the Veteran's clinical evaluations in October 1975 and February 1976 show that examination revealed that he had normal feet, lower extremities, and spine shortly before separation from service, the Board finds that the Veteran did not have chronic left or right leg or low back disabilities on separation from service. 

Following separation from service the first medical evidence of record indicating any treatment for, or diagnoses related to, the Veteran's claimed disabilities is an April 2001 private treatment record noting that the Veteran complained of low back pain that radiates into both hips and ankles; an assessment of low back pain with mild peripheral neuropathy was given.  September 2001 private treatment records note that the Veteran complained of left leg numbness.  Following a physical examination, which included the lower extremities, the Veteran was given pertinent assessments of low back pain of uncertain cause, doubt significant systemic arthritis, and probable osteoarthritis of the low back.  

An October 2001 private examination report conducted in conjunction with a claim for SSA disability benefits is of record.  The examiner noted that the Veteran reported pain in his lower back, left leg and hip, and knees and ankles, and following a physical examination, was given diagnoses of mechanical back syndrome, obesity, and probable degenerative arthritis of the left hip and left knee.  A March 2004 VA treatment record notes that the Veteran complained of left knee pain for one month and was given a diagnosis of left knee internal "disarrangement" versus osteoarthritis.  December 2006 and June 2007 VA treatment records note that the Veteran had osteoarthritis, NOS.  Finally, an August 2010 VA examination report notes that, following physical examination and review of x-rays studies, the Veteran was given a diagnosis of degenerative disc disease (DDD) of the lumbar spine.  Thus, the competent evidence of record indicates that the Veteran currently has a low back disability and a bilateral leg disability, to include peripheral neuropathy of the legs and arthritis of the left knee and hip.  

The Veteran claims that his current disabilities began during service when he was injured when falling two stories and landing on his back.  See June 2010 and May 2011 statements.  In an October 2001 private medical examination conducted for a SSA disability claim, the Veteran reported that during service he fell down a two story elevator shaft and was put in a body cast.  During the August 2010 VA examination, the Veteran reported that in 1971, he was in Arkansas and "moonlighting" working in a fertilizer plant when he fell 2 floors, was hospitalized and put in a cast covering his back, left ankle, and knee for 3 months.  

The Veteran is competent to report symptoms such pain in his back and legs during and after service, however the Board finds his assertions regarding the circumstances of the claimed fall in service are not credible.  See Layno, supra. 

The Veteran indicated at the February 1976 separation examination that his health was good and that he did not have any joint pain, broken bones, bone joint, or other deformity, lameness, recurrent back pain, trick or locked knee, or foot trouble.  The Board also finds it significant that there is a complete lack of documentation in his STRs indicating that he was hospitalized for 3 months in a back and leg cast.  The STRs include physical profiles assigned after the documented left ankle injury and during periodic and separation examinations.  There is no physical profile showing a change in the Veteran's physical condition as a result of a fall with injuries his back and legs as he described.  There is no indication of continuing complaints related the claimed injuries during the remainder of his service and no indication on the separation examination of any significant interval history.  The silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Although the Veteran is competent to report back and leg pain resulting from a fall during service and a continuity of pain after service, during his February 1976 separation examination, which was more contemporaneous to his service than his more recent statements, physical examination of his feet, lower extremities, and spine were found to be normal.  The Veteran himself reported that he did not then have, nor has he had, swollen or painful joints, broken bones, bone joint, or other deformity, lameness, recurrent back pain, trick or locked knee, or foot trouble and reported that his health was good.  See Harvey, 6 Vet. App. at 394 (assigning more probative value to a contemporaneous medical record report than subsequent lay statements).  Thus, because the Veteran reported that he did not experience any joint, back, ankle, or leg pain in February 1976, his statements that he experienced pain continually since his claimed in-service accident are not credible.  See Harvey, supra; Caluza, 7 Vet. App. at 510-511 (noting that credibility can be evaluated by a showing of inconsistent statements). 

Furthermore, during his October 2001 SSA examination the Veteran reported that his back improved following service and that he started to have back pain about 2 years earlier, and during VA treatment in March 2004, he reported that he had left knee pain for only 1 month.  Thus, the October 2001 SSA examination report and March 2004 VA treatment record respectively indicate that the Veteran's back and knee pain began in about 1999 and 2004, rather than existing continually since service as he has claimed.  See Calzua, supra.     

Additionally, the post-service medical evidence does not reflect complaints or treatment related to the Veteran's claimed disabilities following active service for many years.  The first medical record indicating any sort of complaint of, or treatment for, low back and leg symptoms is the October 2001 SSA examination report.  The Board notes the multi-year gap between discharge from active duty service and initial reported symptoms related to low back, leg, and ankle conditions is over 20 years.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board emphasizes that the lack of treatment records for the Veteran's claimed disabilities following service is only one factor, and not the sole basis, for finding the Veteran's claims of experiencing a continuity of symptoms of his low back and bilateral leg conditions from service to the present are not credible.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements to be of lesser probative value than his previous more contemporaneous in-service history given in February 1976, clinical findings at service separation, and the absence of complaints or treatment for many years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Regarding his claim of service connection for a low back disability, a VA examination was conducted in August 2010 to determine the nature and etiology of his claimed low back disability.  The examiner noted a review of the claim file, and that January 1970 STRs note that the Veteran strained his back lifting a heavy drum.  Physical examination revealed tenderness over the right lumbar spine, and the Veteran was given an impression of lumbosacral strain.  The examiner also noted that during his separation examination the Veteran check no recurrent back pain.  He had a x-ray of his lumbar spine on April 2001 that showed lumbar spondylosis and degenerative arthritic changes.  The Veteran was noted to weigh 363 pounds and be 67 inches tall.  A diagnosis of DDD of lumbar spine was given, and the examiner opined that his STRs only show one note related to his back in January 1970; there is no indication of chronic back problems during service.  Thus, his current back condition is less likely as not related to this incident.  The examiner also noted that the Veteran claimed that during service he fell down an elevator shaft while moonlighting at a fertilizer plant.  The examiner noted that there is no information in his service records related to this and that he cannot determine any relationship between the current back condition and this accident.  

The Board finds that the August 2010 examiner's conclusion that he could not determine a relationship between the Veteran's claimed fall down an elevator shaft and his current back condition to be adequate because it has been found that his assertions of being injured during a fall in service are not credible.  See generally, Jones v. Shinseki, 23 Vet. App. 382 (2010).  

As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed low back and bilateral leg disabilities.  See Layno, supra.  Thus, his opinion that his current disabilities are related to service is far outweighed by the competent and credible evidence of record showing that although the Veteran had treatment for left ankle and low back conditions during service, he did not have any chronic low back or leg disabilities on separation from service, that he did not suffer a two story fall during service, that he did not experience a continuity of symptoms from his claimed disabilities continually since service, that his claimed disabilities did not develop for many years after service, and the opinion provided by the VA examiner who found that the Veteran's low back disability is not related to service.  See Jandreau, 492 F.3d at 1372.  

Additionally, there is no medical evidence indicating that the Veteran was diagnosed with any form of arthritis of any part of his body to a compensable degree within one year of separation from service; rather the evidence of record shows he was first diagnosed with osteoarthritis NOS and DDD of his lumbar spine and left knee and hip many years after service; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence is against the claims for bilateral leg and low back disabilities; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 


ORDER

The claim to reopen the claim for service connection for a left ankle disability is denied.
 
Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a bilateral leg disability is denied.

Entitlement to service connection for a low back disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


